DETAILED ACTION
Claims 1-20 were filed with the application dated 08/24/2020.
Claims 2-11 and 18-20 have been withdrawn.
Claims 1 and 12-17 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 2-11 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/30/2022.
Applicant's election with traverse of Species B (Figures 20-34) in the reply filed on 03/30/2022 is acknowledged.  The traversal is on the ground(s) that there should be no undue burden on the Examiner.  This is not found persuasive because the different species in the application have divergent search queries.  The different species require different search strategies and consideration.
Applicant further states that claims 18 and 20 read on the elected species (Figures 20-34).  The examiner respectfully disagrees.  Independent claim 18 requires “a valve assembly having 26a portion mounted inside the gas storage unit 27a gas inlet orifice; 28a gas outlet orifice; 29a high-pressure piston chamber disposed in the gas storage 30unit correspondingly”.  As can be seen in the Figures the elected species (Figures 20-34) has the high pressure piston chamber outside of the gas storage unit (90), and there is no valve assembly inside the gas storage unit (90).  Claim 18 is directed to non-elected species I (Figures 1-19).  Claim 20 depends from claim 18.  Therefore, claims 2-11 and 18-20 are withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regard to claim 1, the phrase “a low pressure chamber selectively communicating with the gas outlet orifice” renders the claim indefinite and confusing.  The drawings show the low pressure chamber 105a always communicating with the gas outlet orifice106a in 11a.  There does not appear to be “selective” communicating.  Did the claims intend to state that the gas outlet orifice is selectively communicating with the intermediate chamber via the low-pressure chamber? Or is the claim intended to state that the low-pressure piston chamber is selectively communicating with the gas outlet orifice?  The claim will be interpreted as the latter.
 Claims 12-17 are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 (as best understood) is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2007/0017524 (hereinafter “Wilson”).
With regard to claim 1, Wilson discloses a pressure regulator (10), comprising: 3a valve tube assembly (Figs. 1-2) having 4a gas inlet orifice (near 16, see annotated Fig. 2); 5a gas outlet orifice (near CP in Fig. 2; see annotated Fig. 2); 6a high-pressure piston chamber (see annotated Fig. 2); 7an intermediate chamber (see annotated Fig. 2); 8a low-pressure chamber (see annotated Fig. 2) selectively communicating with the gas 9outlet orifice (near CP) (see annotated Fig. 2), and selectively communicating with the intermediate chamber (see annotated Fig. 2); 10a low-pressure piston chamber (see annotated Fig. 2); and 11a high-pressure exhaustion channel (see annotated Fig. 2), wherein the high-pressure 12piston chamber (see annotated Fig. 2) communicating with an outside of the valve tube assembly 13through the high-pressure exhaustion channel (vented to atmosphere via 29; para [0013]); 14a gas-input assembly (see annotated Fig. 2) disposed in the gas inlet orifice (see annotated Fig. 2) of the valve tube 15assembly; 16a first regulating assembly (12) disposed in the high-pressure piston 17chamber (see annotated Fig. 2) and the intermediate chamber (see annotated Fig. 2) of the valve tube assembly and adapted 18to reduce a gas pressure of a gas flowing through the first regulating assembly (para [0012; lines 10-15); 19and 20a second regulating assembly (14) disposed in the low-pressure piston 21chamber and the low-pressure chamber (see annotated Fig. 2) of the valve tube assembly and adapted 22to reduce a gas pressure of a gas flowing from the intermediate chamber into 23the second regulating assembly (see para [0012], lines 15-17).
 

    PNG
    media_image1.png
    895
    811
    media_image1.png
    Greyscale
  

Allowable Subject Matter
Claims 12-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious “6an external tube; and 7an internal tube mounted within the external tube; 8the gas inlet orifice, the high-pressure piston chamber and the 9intermediate chamber are disposed in the internal tube in sequence; 10… 16 and the high-pressure exhaustion channel has 17a radial part communicating with the high-pressure piston 18chamber; and 19an axial opening formed through the external tube and 20communicating with an outside” in combination with the other limitations set forth in the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. Pub. No. 2010/0276614 (Fig. 2) discloses serial fluid regulators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753